Citation Nr: 0310406	
Decision Date: 05/30/03    Archive Date: 06/02/03	

DOCKET NO.  00-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether the overpayment of improved disability pension 
benefits in the amount of $1,668 was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from June 1954 to 
February 1958.  

This matter arises from an October 1999 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration. 

During the pendency of this appeal, the veteran claimed 
waiver of recovery of the overpayment assessed by the RO.  In 
May 2000, the RO partially granted the veteran's request for 
waiver.  In a July 2002 statement, the veteran's 
representative indicated disagreement with the fact that the 
debt had been only partially waived.  Because this can be 
construed as a notice of disagreement with the denial of a 
total waiver of the overpayment at issue, the Board has 
jurisdiction over this issue pending the issuance of a 
statement of the case to the appellant and receipt of his 
timely appeal in response thereto.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  Accordingly, action on that 
matter is deferred for reasons to be explained in greater 
detail in the remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Funds received by the veteran from the California State 
Teachers Retirement System in the amount of $1,664.10 during 
1996 as a lump-sum benefit as the result of his mother's 
death during that year constituted countable income for VA 
improved disability pension purposes.  



3.  Effective February 1, 1996, the veteran's improved 
disability pension benefits were properly reduced by the 
amount of the inheritance that he had received as a result of 
his mother's demise, notwithstanding that the funds so 
received were used to help defray the cost of his mother's 
burial. 


CONCLUSION OF LAW

Because the one-time lump-sum payment from the California 
State Teachers Retirement System received by the veteran in 
1996 constituted countable income, his improved disability 
pension benefits were properly reduced beginning February 1, 
1996, and the overpayment at issue was thereby properly 
created.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. 
§§ 3.23, 3.271, 3.272, 3.660 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his inheritance in the amount of 
$1,664.10 as the result of his mother's death should not 
constitute countable income for VA purposes.  He asserts that 
these funds were expended to cover part of the expenses 
associated with his mother's burial.  He concludes that, 
therefore, any monies received by way of inheritance should 
be excluded in determining his countable income for improved 
disability pension purposes.  

The Secretary of Veterans Affairs shall pay to each veteran 
of a period of war who is permanently and totally disabled 
from nonservice-connected disability, pension at the rate 
prescribed.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  
Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  See 38 C.F.R. 
§§ 3.271(a), 3.272.  Where reduction of a running award of 
improved disability pension is required because of an 
increase in income, the reduction or discontinuance shall be 


made effective the end of the month in which the increase in 
income occurred.  See 38 C.F.R. § 3.660(a)(2).  It is within 
the foregoing context that the veteran's claim must be 
evaluated.  

The facts in this case are not in dispute, and are as 
follows.  The veteran originally was awarded nonservice-
connected improved disability pension benefits effective 
October 1, 1991.  His entitlement has continued to the 
present time.  

As the result of his mother's death on January 13, 1996, the 
veteran received a one-time lump-sum payment from the 
California State Teachers Retirement System in the amount of 
$1,664.10.  The RO apparently learned of the veteran's 
receipt of such income through Income Verification Match 
(IVM) data.  Although that data is not presently of record 
before the Board, the Board concludes that it may proceed 
with a decision in this case without the use of the IVM 
folder as the necessary information has been independently 
verified by the veteran.  Both the veteran and the California 
State Teachers' Retirement System have verified the veteran's 
receipt of the one-time lump sum payment.  Following receipt 
of the payment in question, the veteran then used that amount 
in partial payment of the expenses incurred in conjunction 
with his mother's funeral.  Although not individually 
responsible for said expenses, the veteran nevertheless paid 
a portion thereof equal to that of his two siblings.  

Despite the veteran's contentions to the contrary, the 
inheritance that he received constitutes income pursuant to 
the provisions of 38 C.F.R. § 3.271.  The question is whether 
any of the inheritance may be excluded based upon the way it 
was spent.  In this regard, expenses of last illnesses, 
burials, and just debts may be deducted from annual income 
for the 12-month annualization period in which they were paid 
by a veteran if the amounts paid were expenses associated 
with the last illness and burial of the veteran's deceased 
spouse or child; no provision is made for expenses associated 
with the last illness and death of a veteran's parent.  Since 
the veteran received an inheritance in the net amount of 
$1,664.10 in January 1996, his improved disability pension 
benefits were properly reduced effective February 1, 1996.  
See 38 C.F.R. § 3.660(a)(2).  Since this also was 
nonrecurring income, the veteran's improved disability 
pension benefits were then properly increased February 1, 
1997, i.e., at the end of the 12-month annualization period 
following the month in which received.  Id. at (a)(3).  

In reaching the foregoing determination the Board has 
carefully considered all contentions and arguments offered by 
the veteran.  However, the law in this regard is quite clear.  
The inheritance received by the veteran constituted countable 
income, notwithstanding that it was spent in full to cover 
part of the cost of his mother's burial.  In this regard, the 
Board is bound in its decisions by the regulations 
of the Department, instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c).  While it is 
regrettable, the veteran has failed to state a valid basis 
upon which this claim might be granted.  Because there is no 
legal authority that would allow VA to exclude the 
inheritance collected by the veteran in the amount of 
$1,664.10 from his countable income for pension purposes, the 
veteran's appeal must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Given that the law, rather than 
the facts in this case, is controlling, the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001).  Moreover, because the facts in this case are 
beyond dispute, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) are not for application.  


ORDER

Since the inheritance received by the veteran in the amount 
of $1,664.10 in January 1996 constituted countable income for 
nonservice-connected improved disability pension purposes, 
the appeal is denied.  


REMAND

In November 1999, the veteran requested waiver of recovery of 
the overpayment of $1,668 created as a result of his 
inheritance in 1996.  In May 2000, the RO granted a partial 
waiver of $412 of the existing debt of $1,668.  In a July 
2002 statement, the veteran's representative indicated that 
the debt should have been waived in its entirety.  This 
constitutes a notice of disagreement with the RO's May 2000 
waiver decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201 
(2002).  However, the record does not indicate that the 
veteran was issued a statement of the case in response.  See 
38 U.S.C.A. § 7105.  Consequently, this should be provided to 
the veteran along with further information regarding his 
appellate rights and responsibilities prior to appellate 
consideration.  Parenthetically, because the veteran has 
submitted a notice of disagreement, the Board has 
jurisdiction over the issue pending the veteran's timely 
appeal.  See Manlincon, 12 Vet. App. at 240-241.  

In view of the foregoing, the matter of the veteran's 
entitlement to a total waiver of recovery of the overpayment 
of improved disability pension benefits in the original 
amount of $1,668 is REMANDED to the RO for action as follows:

1.  The veteran and his representative 
should be furnished a statement of the 
case.  If, for any reason, the RO 
determines that the veteran's notice of 
disagreement was not filed timely, then 
the statement of the case should include, 
but not necessarily be limited to, the 
laws and regulations governing the 
timeliness of appeals.  The veteran and 
his representative should also be given 
the appropriate time period in which to 
respond.  

2.  If, and only if, the veteran submits 
a timely substantive appeal regarding the 
issue of waiver of recovery of the 
overpayment in the original amount of 
$1,668, then the case should be returned 
to the Board for further appellate 
consideration.  

The purpose of this REMAND is to accord the veteran due 
process of law, and no inference should be drawn regarding 
the final disposition of the claim.  The veteran has the 
right to submit additional evidence and arguments on the 
matter that the Board has REMANDED to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                       
____________________________________________
	S. L. KENNEDY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



